BIJUR, J.
I dissent. According to the evidence offered by defendants, the transaction whereby the note for $150 was satisfied and discharged by the delivery of the two notes for $75 each was substantially concluded when these two notes were delivered to Drillich. Unless the evidence on this point is sufficient to show satisfaction of the note for $150, then plaintiff was entitled to recover. If, on the other hand, the evidence was insufficient to that end, then subsequent declarations of Drillich are quite immaterial to the issue litigated. Such declarations, however, were entirely competent to impeach the credibility of Drillich ; but, if offered for that purpose, Drillich should have been questioned in regard to them on his cross-examination. Even in his brief plaintiff’s counsel does not contend that they were offered to attack the credibility of Drillich.
. I think that the evidence was properly excluded, and that the judgment should be affirmed.